Citation Nr: 0943197	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Veteran is competent to handle the disbursement 
of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1973 to June 1976.

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal from a December 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the VA.  The 
Veteran was scheduled for a hearing before a Decision Review 
Officer in April 2005; however, prior to the hearing, he 
withdrew his hearing request.


FINDING OF FACT

The medical evidence of record shows that, due to his mental 
illness, the Veteran does not have the mental capacity to 
handle the disbursement of VA funds.


CONCLUSION OF LAW

The Veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.353 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
explicitly held that these notice and assistance provisions 
do not apply to competency determinations.  Consequently, the 
Board is not required to address the RO's efforts to comply 
with those provisions with respect to the issue currently on 
appeal.

The RO has determined the Veteran is incompetent for VA 
benefits purposes.  The Veteran is currently rated as 70 
percent disabled as a result of his service-connected 
schizophrenia.

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to  
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

Here, a careful review of all of the evidence of record 
confirms the Veteran is incapable of personally handling his 
VA benefits.  38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. 
App. 525 (1996).

A March 2004 Order for Protective Services notes that Family 
Court for the County of Spartanburg, South Carolina, placed 
the Veteran was in the custody of the Department of Social 
Services (DSS).  At the time of the court hearing, the 
Veteran was hospitalized with delusional thoughts and claims 
of hearing voices.  It was determined that the Veteran needed 
out-of-home placement to ensure his long-term safety.  A 
written report was to be by DDS every six months regarding 
the need for continued protective services.

In an August 2004 statement, Dr. L.W. indicated that she 
examined the Veteran, and found that due to his 
schizophrenia, he was unable to manage his funds.  She added 
that she did not expect that he will be able to manage his 
funds in the future.  She recommended that DDS remain his 
payee for his funds.

In a September 2004 letter from DSS, it was noted that the 
Veteran had not been paying some of his bills, and was 
borrowing money from loan companies and giving that money to 
a relative.  DDS was requesting to be the Veteran's payee for 
VA benefits.

In statements received by the RO in December 2004 and 
February 2005, the Veteran maintained that he was able to 
handle his own financial affairs.

After reviewing the claims file, the Board finds that there 
is no competent medical evidence to show that the Veteran is 
competent to manage his own funds.  The above-cited competent 
medical evidence provides significant evidence against the 
Veteran's claim.  While he asserts that he is competent to 
manage his own funds, his statements are not the required 
evidence to establish this as fact.  38 C.F.R. § 3.353(c).  
Simply put, there is no competent medical evidence of record 
showing he is competent to manage his VA benefits.  Indeed, 
to the contrary, there is only evidence specifically 
indicating he is not competent to manage his funds, as noted 
above.  Therefore, he is not entitled to the presumption of 
competency because the evidence against his claim far 
outweighs the evidence supporting it.  38 C.F.R. § 3.353(d); 
see also 38 C.F.R. § 3.102.

The Board has carefully considered the Veteran's statements.  
Unfortunately, there is no indication that the Veteran has 
had any medical training whatsoever.  The Veteran, as a lay 
person, has not been shown to be capable of making medical 
conclusions; thus, his statements regarding his own 
competency are not competent medical evidence.  38 C.F.R. § 
3.353(c); Sanders, supra.

As the evidence overwhelmingly establishes the Veteran's lack 
of competence to manage his VA funds, the benefit-of-the-
doubt doctrine does not apply and his claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As the Veteran is incompetent for VA purposes, the claim is 
denied. 



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


